Citation Nr: 0520388	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-29 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Erin M. Prangley, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.  The veteran died in January 2001.  The appellant is 
the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Jurisdiction of the appellant's case was 
subsequently transferred to the Los Angeles RO.  



FINDINGS OF FACT

1.  RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate shows that the veteran died in 
January 2001 from respiratory failure due to emphysema.  

3.  The veteran's fatal pulmonary disease was due to tobacco 
use.  

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in March 1955 
for a period of not less than 5 years immediately preceding 
death.  




CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death due to tobacco use in service is barred by 
law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2004).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VA provided the appellant with the necessary information on 
the VCAA in a letter dated in March 2001.  The RO notified 
the appellant of the information and evidence needed to 
substantiate a claim of service connection for cause of the 
veteran's death.  Subsequently, the appellant provided 
additional evidence in support of her claim.  The Statement 
of the Case dated in August 2003 specifically included the 
applicable provisions of the VCAA.  

The VCAA letter provided to the appellant was sent prior to 
the initial rating decision denying the claim.  The initial 
rating decision was issued in November 2001.  The VCAA 
notification letter was sent to the appellant in March 2001.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law.  Moreover, subsequent to 
the March 2001 VCAA notification, the appellant notified the 
RO in a statement dated in April 2001 that she had no other 
evidence to submit in support of her claim and to ensure that 
prior requests for VA medical records had been completed and 
that the evidence had been associated with the claims folder.  
Additionally, the RO informed the appellant of changes in the 
prevailing law that pertained to her claim.  In general, the 
RO advised the appellant to submit any information or 
evidence pertaining to her claim.  Thus, there is no defect 
with respect to the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, and the RO obtained all post-service VA medical records 
identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
the appellant has identified no private medical records in 
connection with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

This case relates to a claim for the cause of the veteran's 
death.  Thus, a VA examination in this respect is not 
relevant to this appeal.  Moreover, given the facts and 
circumstances in this case, and the prevailing law and 
regulations, there is no basis to request a medical opinion.  
There is nothing in the record to indicate that the cause of 
the veteran's death is related to his service; thus, the 
Board concludes that a request for a medical opinion under 
these circumstances is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  

Analysis

Service connection for the cause of the veteran's death 

Law and Regulations:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 496 
(1992).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a) (2004).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b) (2004); 38 U.S.C.A. § 1103(a) (West 2002).

Because the appellant's claim was received in February 2001, 
the amended law and regulations apply directly in this case.  

During the veteran's lifetime, service connection was in 
effect for nicotine dependence, rated as noncompensable from 
April 1998, and for chronic obstructive pulmonary disease 
with cor pulmonale, rated at 100 percent from April 1998.  

The death certificate shows that the veteran died from 
respiratory failure due to emphysema on January 23, 2001.  It 
is noted on the death certificate that the onset of emphysema 
had occurred many years earlier.  

The service medical records do not show any treatment or 
complaints during service of emphysema or any symptoms 
associated with emphysema.  The report of medical history 
dated in March 1955 is silent for any abnormalities.  The 
veteran reported that he was in good health physically and 
mentally.  A chest x-ray study done in February 1955 was 
negative.  

Following service, VA outpatient records dated from April 
1989 to December 1997 show that the veteran had a long 
history of tobacco use and reveal that the veteran had been 
diagnosed as having severe COPD.  The records are replete 
with complaints of coughing productive of sputum, chest 
congestion, wheezing, bronchitis, symptoms of asthma, and 
shortness of breath.  Additionally, the veteran was 
hospitalized and treated on several occasions for cellulitis 
of the lower extremity.  The records also show that the 
veteran was treated for allergies and symptoms associated 
with asthma.  In a pulmonary function test dated in June 1993 
there is a notation of emphysema.  

In March 1998, the veteran completed a tobacco questionnaire 
in which he indicated that he used no tobacco products before 
service, smoked cigarettes during service and after service, 
at two packs per day, and stopped smoking in June 1994.  In 
January 2001, the veteran died from respiratory failure due 
to emphysema.  

Initially, the Board notes that the appellant's claim was 
received after June 9, 1998 (February 2001); thus, the 
veteran's cause of death cannot be considered service-
connected if it is attributable to the use of tobacco 
products during service.  38 C.F.R. § 3.300(a).  

Because the medical evidence shows the veteran's tobacco use 
caused his fatal pulmonary disorder, service connection for 
the cause of the veteran's death may not be granted.  

The lay evidence and medical records show that the veteran 
had an extensive smoking habit that began during his service.  
An original claim for service connection for nicotine 
dependence and COPD with cor pulmonale secondary to nicotine 
dependence was filed in April 1998.  As noted herein, the RO 
granted service connection in a rating decision dated in 
September 1998 for nicotine dependence and for COPD based on 
the veteran's tobacco use that began in service and resulted 
in nicotine dependence.  The law and regulations at that time 
provided that nicotine dependence was considered a disease 
for compensation purposes and that service connection could 
be established for disability where the evidence established 
that injury or disease resulted from tobacco use during 
active service.  See VAOPGCPREC 2-93.  

Nonetheless, as noted above, the regulations have 
subsequently changed and the appellant's claim for the cause 
of the veteran's death based on his service-connected 
disabilities that were attributable to the veteran's use of 
tobacco products is barred by law.  

There is no basis for a grant of service connection for the 
cause of the veteran's death on any basis.  The veteran died 
of respiratory failure due to emphysema.  As noted above, the 
service medical records are silent as to any notations, 
indications, complaints, or diagnoses associated with 
emphysema or any symptoms suggestive of emphysema.  There are 
no records during service of abnormal chest x-ray studies, or 
studies that suggested evidence of emphysema.  The separation 
examination report dated in March 1955 is negative for any 
pulmonary disease.  

Moreover, following service, the outpatient records document 
the veteran's extensive history of heavy use of tobacco, and 
note diagnoses of and treatment for multiple pulmonary 
disorders, including COPD, cor pulmonale, bronchitis, asthma, 
and allergies.  In the record of a pulmonary function test 
dated in June 1993, the examiner noted emphysema.  

Thus, service connection for the cause of the veteran's death 
is not warranted.  The medical evidence does not show any 
indication that the cause of the veteran's death can be 
attributed to any other disease or injury in service, other 
than the veteran's tobacco use.  As noted above, there is no 
medical evidence suggesting that emphysema was present in 
service or until years thereafter, nor is there any medical 
evidence suggesting that the veteran's emphysema was 
etiologically related to service on any basis other than due 
to the use of tobacco.  

Concerning the appellant's assertions that the cause of the 
veteran's death should be service-connected because of the 
smoking habit the veteran developed in service, VA 
regulations prohibit such a result.  See 38 C.F.R. § 3.300; 
38 U.S.C.A. § 1103(a); see also Kane v. Principi, 17 Vet. 
App. 97 (2003) (statute prohibiting grant of service 
connection for death resulting from disease attributable to 
the use of tobacco products during service, with respect to 
claims filed after June 9, 1998, is applicable to tobacco-
related disabilities found to be service connected before 
statute's effective date).

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's death from respiratory failure due to emphysema 
is related to service or that it resulted from disabilities 
other than those based on the use of tobacco products in 
service.  Thus, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
cause of the veteran's death.  

1318 claim

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2004).  If, as here, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a deceased veteran in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2004).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The total rating may be schedular or based on 
unemployability. 38 C.F.R. § 3.22.

Entitlement to DIC benefits under the facts of this case is 
not warranted.  Although the veteran's service-connected 
disability of COPD was rated at 100 percent disabling at the 
time of his death, the rating was in effect from April 1998; 
the veteran died in January 2001.  As the veteran was "not 
in receipt of" or "entitled to receive" compensation at 
the rate of 100 percent due to a service-connected disability 
for a period of ten or more years immediately preceding 
death, the appellant is not entitled to DIC benefits.  
Therefore, the claim must be denied, due to the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to service connection for cause of death for 
cause of death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


